Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed April 28, 2022.

3.	Claims 1-14 have been examined and are pending with this action.


Allowable Subject Matter
4.	Claims 1-14 are allowable over prior art of record in light of applicants’ arguments presented in Amendment filed April 28, 2022.

5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “the second device is different than the first device, the second device is executing a second software application for participating in the teleconferencing session with the first device, the second device is configured to communicate with the first device via the client connection service, the client connection service includes a transport service, configured to receive bind requests from the first device and the second device to create instance records in the transport service for the first and second software applications, respectively, the client connection service includes a registry service, configured to maintain a registry of software applications that have instance records created in the transport service of the client connection service, and the transport service is configured to provide target resources for exchanging messages between the first device and the second device after the instance records have been created in the transport service and registered in the registry service, obtain, from the transport service of the client connection service via a data communication network, after the instance records for the first and second software applications 2Application No.: 16/815,900 Attorney Docket No. 408057-US-NP/170101-500 have been created in the transport service and registered in the registry service, a first resource identifier for delivering request messages to the second device via the client connection service; identify, based on the obtained first resource identifier, a first target resource for a first request message directed to the second device, wherein the first target resource specifies a first host included in the transport service in the client connection service; send, to the transport service of the client connection service via the data communication network, the first request message to the first target resource for delivery to the second device by the client connection service via the first host in the transport service; and receive, from the transport service of the client connection service via the data communication network, a first response message provided by the second device as a response to the first request message” as recited in independent claims 1 and 8.
For these reasons above, claims 1-14 are allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2443



/Michael Won/
Primary Examiner, Art Unit 2443
May 11, 2022